DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 21, 2022 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that Lunghi does not teach the claimed xylene insolublity due to the difference in testing conditions is not persuasive.  Lunghi teaches the crystalline polypropylene homopolymer as being substantially xylene insoluble.  The original specification states that the xylene insoluble portion “corresponds to the total mass of a16 WO 2019/147027 Al PCT/KR2019/000994crystalline polypropylene matrix and other additives remaining after removal of the rubbery polypropylene copolymer eluted with the xylene solvent from the insulating samples” (13:14-19).  While Lunghi teaches a different conditions for measuring the xylene insolublity, the property being measured by the instant application, namely the amount of crystalline polypropylene matrix, is taught by Lunghi.  As such, the xylene insoluble portion of Lunghi is the same as the instant claims, despite a difference in measuring conditions.
The applicant argues that the claimed xylene elution process would remove more of the components of the composition than the process of Lunghi.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").  See MPEP § 2145.  However, assuming that the argument is supported by evidence, the applicant has established that the xylene insolubility would be lower for the composition than reported by Lunghi.  As the instant claims require a lower xylene insolubility, the compositions of Lunghi reporting the xylene insolubility within the claimed range would also have a xylene insolubility in the claimed range when measured by the claimed process, as it would necessarily be lower than in Lunghi.  
Further, the use of a reference is not limited to the examples of the reference.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP § 2123.
B)  The applicant’s argument of unexpected results is not persuasive.  Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.").  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.  See MPEP § 716.01(c).
The data relied upon by the applicant has not been supported by an appropriate affidavit or declaration and thus cannot be considered at this time.
C)  The applicant’s argument that application ‘085 does not teach the claimed xylene insolubility and peak ratio is not persuasive.  Claim 6 of application ‘085 teaches an insulating composition comprising a heterophasic polypropylene resin comprising a crystalline polypropylene matrix and a rubbery propylene copolymer dispersed with the matrix, where the composition has a flexural modulus of 50 to 1,200 MPa and a xylene solubility of less than 10 weight percent, measured by the same means as the instant claims. 
Application ‘085 is silent towards the claimed peak ratio.  However, the original specification teaches that the peak ratio is directly related to the flexural modulus (Table 1).  As Application ‘085 teaches the same base composition with the claimed flexural modulus, it would inherently have the claimed peak ratio.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767